Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 38, 40-46, 48-59, 61, and 63-74 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 38, 49, and 67, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-13, dated 4/14/2022) were persuasive and overcome the 35 U.S.C. 103 rejections. In addition, the Applicant’s amendments addressed and resolved the Claim of Domestic Priority issue raised in the CTNF dated 11/26/2021.  Therefore, Domestic Priority for this Application is confirmed to be based on the Provisional Application filed by the Applicant on 11/13/2015 and is a Continuation of Application 15/348,498.
Independent Claim 38 recites limitations that include a sortation system comprising:
a programmable motion device including an end effector;
a perception system for recognizing any of the identity, location, and orientation of each of a plurality of objects presented for capturing real time image data of the plurality of objects at an input area; and
a grasp location selection system for selecting grasp locations on the plurality of objects that permits each of the objects to be grasped and moved by the end effector from the plurality of objects to a plurality of destination locations,
wherein the grasp location selection system determines candidate grasp locations on the plurality of objects based on the real time image data of the plurality of objects and displays the real time image data of the plurality of objects on a touch screen input device including graphical indications superimposed on the displayed image data that represent the candidate grasp locations on the plurality of objects and angles of approach to the candidate grasp locations, and
wherein the grasp location selection system confirms any of the candidate grasp locations responsive to the candidate grasp location being touched on the touch screen input device and deletes any of the candidate grasp locations responsive to the candidate grasp location being swiped on the touch screen input device, and
wherein the end effector of the programmable motion device grasps each of the plurality of objects at the candidate grasp locations confirmed by the grasp location selection system.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 49 recites limitations that include a sortation system comprising:
a perception system for capturing real time image data of at least a portion of an input area containing a plurality of objects to be processed;
an end effector of a programmable motion device for grasping the objects to be processed in the input area; and
a grasp location selection system for determining a grasp location that permits the end effector to grasp a selected object of the objects to be processed in the input area,
wherein said grasp location selection system determines a plurality of candidate grasp locations one the plurality of objects based on real time image data of the objects and displays the real time image data of the plurality of objects on a touch screen input device with a plurality of graphical indications superimposed on the displayed image data that represents the plurality of candidate grasp locations on the plurality of objects to be processed,
wherein the grasp location selection system confirms any of the candidate grasp locations responsive to a first physical human interaction on the touch screen input device with respect to the candidate grasp location and deletes any of the candidate grasp locations responsive to a second physical human interaction on the touch screen input device with respect to the candidate grasp location,
wherein the end effector of the programmable motion device grasps each of the plurality of objects at the candidate grasp locations confirmed by the grasp location selection system, and
the grasp location selection system determines further candidate grasp locations for other objects that become visible to the perception system responsive to removal of one or more of the plurality of objects from the input area by the programmable motion device.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 67 recites limitations that include a method of processing objects received at an input area into destination locations, said method comprising: 
capturing real time image data of at least a portion of the input area containing a plurality of objects to be processed;
determining a grasp location for grasping a first object in the input area;
determining a grasp direction from which to grasp the first object in the input area;
determining a grasp location for grasping a second object in the input area;
determining a grasp direction from which to grasp the second object in the input area;
displaying the real time image data of the plurality of objects on a touch screen input device including graphical indications superimposed on the displayed image data that represent the grasp location and the grasp location for each of the first object and the second object;
confirming the grasp location and the grasp direction for any of the first object and the second object responsive to a first physical human interaction on the touch screen input device with respect to the grasp location;
deleting the grasp location and the grasp direction for any of the first object and the second object responsive to a second physical human interaction on the touch screen input device with respect to the grasp location; and
grasping any of the first object and the second object at the confirmed grasp location in the input area using a robotic end effector of a programmable motion device.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 4, 2022